771 N.W.2d 512 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Camille Jones FOSTER, a Minnesota Attorney, Registration No. 287921.
No. A09-774.
Supreme Court of Minnesota.
August 28, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent Camille Jones Foster committed professional misconduct warranting public discipline, namely, that respondent pled no contest to a felony involving dishonesty, failed to diligently represent a client, made false statements to the client and the Director, failed to keep client funds in a trust account until they were earned, and knowingly tendered a check for which insufficient funds were available, in violation of Minn. R. Prof. Conduct 8.4(b) and (c), 1.3, 4.1, 1.5(a), and 8.1(a) and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent waives her procedural rights under Rule 14, RLPR, withdraws her previously filed answer, and admits the allegations of the petition. Respondent and the Director jointly recommend that respondent be disbarred.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Camille Jones Foster is disbarred from the practice of law in the *513 State of Minnesota. Respondent shall comply with Rule 24 (requiring notice of suspension or disbarment to clients, opposing counsel, and tribunals). Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page
Associate Justice